DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          INVESTMENT CORPORATION OF PALM BEACH,
                        Appellant,

                                   v.

  DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION,
           DIVISION OF PARI-MUTUEL WAGERING,
                         Appellee.

                             No. 4D15-460

                             [July 19, 2018]

   Appeal from the State of Florida, Division of Pari-Mutuel Wagering,
Jonathan R. Zachem, Director, L.T. Case Nos. 2014-046914 and 2015-
00714.

   Paul C. Huck, Jr., of Jones Day, Miami, and John M. Lockwood of The
Lockwood Law Firm, Tallahassee, for appellant.

   Pamela Jo Bondi, Attorney General, and Edward M. Wenger, Chief
Deputy Solicitor General, and Amit Agarwal, Solicitor General,
Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.